Citation Nr: 0837831	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
trauma residuals, status post two arthroscopic surgeries, 
degenerative arthritis, and tendinitis of the left medial 
collateral ligament, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for low back 
syndrome with degenerative disc disease at L5-S1, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The Board notes that a rating 
decision dated in December 2007 granted an increased 
evaluation of 30 percent for the left knee condition, 
effective from the date of the veteran's January 2006 claim.  
Since this increased evaluation is not an award of the 
maximum possible evaluation under the applicable Diagnostic 
Codes, the Board maintains jurisdiction over this issue in 
addition to the issue pertaining to the veteran's claim for 
an increased evaluation for his low back condition.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The issue of the veteran's entitlement to an increased rating 
for low back syndrome with degenerative disc disease at L5-
S1, currently evaluated as 20 percent disabling, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The veteran's left knee condition is not productive of left 
leg extension that is limited to 30 degrees, even when 
limitations due to pain are considered; similarly, there is 
no evidence of ankylosis or instability of the left knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
left knee trauma residuals, status post two arthroscopic 
surgeries, degenerative arthritis, and tendinitis of the left 
medial collateral ligament, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40. 4.45, 4.71a, 
Diagnostic Code 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Entitlement to an increased evaluation for left knee 
trauma residuals

Diagnostic Code 5261 sets forth the guidelines for evaluating 
disability resulting from limitation of extension of the leg.  
Under this code, a 30 percent evaluation is appropriate where 
the veteran demonstrates extension of the leg up to 20 
degrees.  A 40 percent evaluation is appropriate where the 
veteran is able to extend his leg to 30 degrees.  A maximum 
50 percent evaluation is to be awarded under this code where 
extension of the leg is limited to only 45 degrees.

Until the May 2006 rating decision that is the subject of the 
current appeal, the RO had evaluated the veteran's left knee 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is assigned for severe recurrent 
subluxation or lateral instability.

In April 2006, the veteran underwent a VA examination of his 
left knee.  The claims file was reviewed in conjunction with 
this examination.  At the examination, the veteran reported 
worsening left knee symptoms since 1992 and stated that he 
expected additional surgery would be required on his knee.  
He reported that he experienced locking of the knee several 
times a week and instability.  According to the veteran, he 
was limited to walking one quarter mile and standing between 
three to eight hours with short rest periods.  On 
examination, there was no joint ankylosis in the knee, any 
inflammatory arthritis, or any instability.  Clicking and 
snapping was present in the knee along with tenderness and 
guarding of movement.  Range of motion testing was performed, 
consisting of four separate trials of extension and flexion 
of the left leg.  These tests revealed that the veteran could 
extend his left leg up to 10 degrees with pain at the end of 
motion and flex his left leg to 110 degrees with pain.  X-
rays of the left knee revealed degenerative joint disease 
without fracture or dislocation.

Pertinent records relating to treatment at the VA medical 
facility in Wausau, Wisconsin in May and August of 2006 
indicate that the veteran continued to complain of chronic 
left knee pain.  A physical examination at his May 2006 visit 
confirmed joint line tenderness with tenderness of the left 
collateral ligament.  Physical findings at the site of the 
pain, however, were normal.  No specific joint abnormality in 
the veteran's left knee was noted.  Range of motion testing 
was not performed.  The record from his August 2006 visit 
indicates that he reported ongoing knee pain that was 
"limiting what [he] could do dramatically."  Again, no 
range of motion testing was conducted.


The veteran underwent a second VA examination of his left 
knee in June 2007.  The claims file was again reviewed by the 
examiner.  At that time, the veteran reported that his left 
knee would lock approximately once a month and give way 
approximately every two weeks.  He also reported constant 
tenderness over the medial aspect of his left knee that would 
develop over the course of the day.  He stated that he was 
unable to run, but was still able to walk up to one quarter 
mile and stand between three to eight hours with periods of 
rest.  The examination once again revealed no ankylosis or 
joint instability in the left knee.  Repeated range of motion 
testing consisting of four trials of left leg extension 
demonstrated extension movements of between 18 degrees to 10 
degrees with pain.  Four trials of demonstrated leg flexion 
revealed the veteran could flex his left leg between 112 to 
129 degrees.

In this case, neither the VA facility treatment records nor 
two VA examinations indicate the presence of any ankylosis or 
nonunion of the veteran's left tibia and fibula.  A battery 
of range of motion tests of the left knee indicates that the 
veteran was able to duplicate left leg extension to a minimum 
of 18 degrees and left leg flexion to a minimum of 110 
degrees.

Under the circumstances, an evaluation in excess of 30 
percent is not warranted under Diagnostic Code 5261 since the 
veteran has demonstrated the ability to extend his left leg 
well beyond 30 degrees.  Even with pain taken fully into 
consideration, there is no evidence of a disability picture 
commensurate to a limitation of flexion of the left knee of 
30 degrees or less, given the extent of the motion 
demonstrated by the veteran.  See Deluca v. Brown, 8 Vet. 
App. 202, 204-207 (1996); 38 C.F.R. §§ 4.4, 4.45, 4.71a, 
Diagnostic Code 5261 (2007).  Given the absence of any 
findings of ankylosis in the left knee or nonunion of the 
left tibia and fibula, Diagnostic Codes 5256 and 5262 are 
inapplicable in this case.

Several precedent opinions of the VA Office of the General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show instability, there is no 
basis for the assignment of separate evaluations for 
instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (August 14, 1998).  This also 
renders Diagnostic Code 5257, which concerns recurrent 
subluxation and lateral instability, inapplicable.  Moreover, 
although the veteran has demonstrated compensable limitation 
in his ability to extend his left leg, there is no basis for 
separate evaluations for flexion and extension, as the 
veteran has demonstrated flexion well beyond the degree of 
flexion (60 degrees) contemplated for a zero percent 
evaluation under Diagnostic Code 5260.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Finally, the veteran has submitted no evidence showing that 
his left knee disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation in excess of 30 percent for the veteran's service 
connected left knee condition and is claim for that benefit 
must be denied.  38 C.F.R. § 4.3, 4.7. 

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for entitlement to an 
increased evaluation for left knee trauma residuals, status 
post two arthroscopic surgeries, degenerative arthritis, and 
tendinitis of the left medial collateral ligament in a March 
2006 letter.  In a May 2006 letter that accompanied the RO's 
rating decision, the veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was provided additional notice in this regard in 
March 2006 and August 2006 letters.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the decision of the 
United States Court of Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that:  (1) VA notify the veteran 
that, to substantiate such a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) if the diagnostic code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by him 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on his 
employment and daily life (such as specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran; (3) the veteran 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the March 2006 letter was 
in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include medical and laboratory evidence, as well 
as lay evidence from other individuals who could describe 
from their knowledge and personal observations the manner in 
which his disabilities worsened.  Nevertheless, this letter 
did not provide the type of notification set forth in the 
second and third requirements of Vazquez-Flores.  As such, 
the veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether he was prejudiced by 
this error.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores, the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that rendered any pre-
adjudicatory notice error non-prejudicial.  In the present 
case, in fact, the veteran was provided with the full 
criteria of Diagnostic Code 5261 in a January 2007 Statement 
of the Case.  By incorporating this provision, the RO 
indicated to the veteran what specific findings were required 
for a higher rating.  This case was subsequently 
readjudicated in a December 2007 Supplemental Statement of 
the Case, and the veteran was provided an opportunity to 
respond within a reasonable time period thereafter.

As such, the Board finds that any notice errors with regard 
to the second and third requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.


In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's identified VA medical facility 
treatment records have been obtained.  Additionally, he was 
afforded two VA examinations in April 2006 and June 2007, 
both of which included a review of the claims file by the 
examiner.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to an evaluation in excess of 30 percent for left 
knee trauma residuals, status post two arthroscopic 
surgeries, degenerative arthritis, and tendinitis of the left 
medial collateral ligament, is denied.


REMAND

At his August 2007 VA examination, the veteran reported 
radiation of back pain into his right hip and thighs, 
manifested by numbness and tingling.  The examiner noted that 
the reported numbness and paresthesias in the thigh "may be 
due to [the] back condition" (emphasis added).  In addition 
to being merely speculative as to the cause of the veteran's 
reported paresthesias, the examination report does not 
specifically address the nature and extent of such symptoms.  
The Board also notes that the left ankle jerk was absent.  
Given the same, a spine examination is required in this case 
to assess any neurological disability that may be related to 
the veteran's service connected low back condition from which 
a separate evaluation may be warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological examination to determine the 
nature, etiology, symptoms, and severity 
of the claimed paresthesias in the 
veteran's right hip and bilateral thighs.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the reported 
paresthesias.  The examiner is also 
requested to offer an opinion as to 
whether the veteran's low back disorder 
is productive of radiculopathy of either 
lower extremity, and to the extent that 
it is, to describe the nature and extent 
of such radiculopathy in terms of 
severity (i.e., mild, moderate, severe).  
In addressing the relevant clinical 
findings, the examiner should also note 
the location and severity of any 
neurological symptoms and the nerve 
groups involved.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to an increased evaluation 
for low back syndrome with degenerative 
disc disease at L5-S1, currently 
evaluated as 20 percent disabling, should 
be readjudicated.  Separate disability 
ratings for any radiculopathy in the 
veteran's lower extremities should also 
be considered.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


